 Case 19-00507        Doc 213     Filed 07/08/20 Entered 07/08/20 11:06:26            Desc Main
                                  Document      Page 1 of 11



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                          Chapter 7 Bankruptcy
                                                                  Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                        MOTION FOR PRODUCTION OF
                 Debtor.                                 DOCUMENTS PURSUANT TO
                                                          F.R.B.P. 2004 (CONTESTED)


          COMES NOW First Security Bank & Trust Co. (“Bank”), a creditor and party in

interest in this case, by and through its counsel and in support of this Motion respectfully

states:

          1.    The Bank is a creditor of the Debtor and of this Estate, by virtue of, inter alia,

promissory note(s) and mortgage(s) signed by the Debtor and delivered by the Debtor to the

Bank.

          2.    At approximately 10:00 p.m. on April 7, 2020, James Gray (“Gray” for ease

of reference) filed Proof of Claim #25, alleging he was due the sum of approximately

$1,626.20 from the Debtor. According to information displayed on the Debtor’s Statement

of Financial Affairs, Gray personally owns 40% of the equity in the Debtor. Gray is also a

principal in Cornice & Rose International, LLC, which has filed several Proofs of Claim

with the Clerk of this Court, and alleged the Debtor owes it at least $2,500,000.

          3.    Previously, the Debtor via its managing member Charles M. Thomson had

under oath signed and filed a set of Schedules with the Clerk of this Court, and Gray was

nowhere listed as a creditor on those Schedules.




                                                 1
 Case 19-00507      Doc 213     Filed 07/08/20 Entered 07/08/20 11:06:26           Desc Main
                                Document      Page 2 of 11



       4.     Additionally, during the §341 meeting held circa June 14, 2019 in the

Debtor’s Chapter 11 case, the Debtor’s managing member Charles M. Thomson testified

under oath that the Schedules were correct and accurate.

       5.     In its capacity as a creditor of the Debtor and of this Estate, the Bank has

standing to seek information and documents concerning the acts, conduct, and liabilities

and financial condition of the Debtor, as well as any matter that may affect the

administration of the Debtor’s Estate, within the meaning of F.R.B.P. 2004(b).

       6.     The Bank wishes to examine Proof of Claim #25 filed by Gray.

       7.     The Bank via counsel has twice attempted to procure information and

documents, voluntarily and informally, from Gray’s counsel Charles M. Thomson. While

Gray’s counsel Charles M. Thomson indicated a response might be forthcoming, as of the

afternoon of July 6, 2020, not one item of information or documents has been tendered, in

response to inquiry from Bank’s counsel. The parties’ e-mail exchanges are attached hereto

and are by this reference incorporated herein as if set forth verbatim.

       8.     In light of the parties’ attempts to procure voluntary production of

information and documents, as evidenced by the attached e-mails, the Bank posits it and its

counsel have attempted to seek agreement as to the production of documents, within the

meaning of Bankr. N.D.L.R. 2004-1(c), but to no avail. As a result, this Motion is

contested.

       9.     The Bank needs the following documents, in the context of Proof of Claim

#25 filed circa 10:00 p.m. on April 7, 2020 by Gray:

              a. A copy of any Proof of Claim that bears the actual signature of James

                  Gray, if any (other than the /s/ that now appears on Proof of Claim #25).


                                               2
 Case 19-00507      Doc 213      Filed 07/08/20 Entered 07/08/20 11:06:26          Desc Main
                                 Document      Page 3 of 11



              b. A copy of any and all contract, e-mail, agreement, invoice, document,

                  understanding, commitment, note, etc., by which the Debtor may be liable

                  to Gray for the approximate $1,626.

              c. To the extent, if at all, the $1,626 related to materials and supplies etc.

                  purchased from Tamarack, a copy of any and all documents that shows

                  and confirms any or all of the materials and supplies were used at the

                  building construction site on which a building, once owned by the Debtor,

                  was located.

              d. A copy of any and all other document, agreement, e-mail, invoice, note,

                  guarantee, etc. that in any form or fashion obligates the Debtor to pay the

                  $1,626 asserted by Gray in Proof of Claim #25, in addition to or other

                  than whatever is produced pursuant to Request #9(b) supra. For example,

                  if Stephanie Gray, Hildreth & Company, LLC, other person, or other

                  entity claims the Debtor owes her or it the $1,626 in question, produce a

                  copy of any and all agreement, document, invoice, note, guarantee, etc.

                  that relates to or supports such a claim.

              e. A copy of any and all federal or state tax return of Gray that refers to the

                  $1,626 that is being asserted by Gray via Proof of Claim #25 (to the extent

                  Gray wishes to redact other portions of the tax returns that do not relate to

                  the $1,626 in question, the returns should nonetheless be produced, albeit

                  in redacted fashion).

       10.    The production should occur within seven (7) calendar days of the entry of an

Order granting the relief requested in this Motion.


                                               3
 Case 19-00507             Doc 213         Filed 07/08/20 Entered 07/08/20 11:06:26           Desc Main
                                           Document      Page 4 of 11



         WHEREFORE, First Security Bank & Trust Co. respectfully prays this Court

pursuant to F.R.B.P. 2004 and Bankr. N.D.L.R. 2004-1 enter and enroll an Order directing

James Gray to produce the documents requested herein, as prayed for in this Motion, and

for such other relief as may be just and proper under the premises.



                                                                  /s/ Eric W. Lam
                                                          Eric W. Lam, AT0004416
                                                          Eric J. Langston, AT0014001
                                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                                          115 Third Street SE, Suite 1200
                                                          Cedar Rapids, IA 52401
                                                          Tel: 319-366-7641; Fax: 319-366-1917
                                                          elam@simmonsperrine.com
                                                          elangston@spmblaw.com
                                                          ATTORNEYS FOR FIRST SECURITY BANK
                                                          & TRUST CO.


                                                Certificate of Service


       The undersigned certifies, under penalty of perjury, that on this 8th day of July, 2020,
the foregoing document was electronically filed with the Clerk of Court using the Northern
District of Iowa CM/ECF and the document was served electronically through the CM/ECF
system to the parties of this case.

                                                                    /s/ Kelly Carmichael___________

Louis Bonham, Monica Clark, Larry Eide, Brandon Gray, J D Haas, Laura Hyer, Brad
Kruse, Don Molstad, Judith O’Donohoe, Joe Schmall, Christine Skilton, Brad Sloter,
Charles Smith, Charles Thomson, L. Ashley Zubal
First Security – McQuillen/Pldgs/BA 19-00507 McQuillen - Drafts/2004 Mtn.070820.1008.ewl




                                                              4
Case 19-00507         Doc 213         Filed 07/08/20 Entered 07/08/20 11:06:26             Desc Main
                                      Document      Page 5 of 11

From:            Eric Lam
To:              "Thomson, Charles"
Subject:         McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25
Date:            Wednesday, June 3, 2020 12:21:21 PM
Attachments:     image001.png


Hi Charley, with respect to PoC #25 asserted by Mr Gray for approx $1,626 and filed electronically
circa 10p 4 7 2020, I have a few inquiries, including:

   1.    Could you confirm you filed that item, electronically, with the Clerk?
   2.    May I have a copy of the PoC WITH Mr Gray’s blue ink signature, please?
             a. Also please advise when did Mr Gray place his blue ink signature on the PoC, if at all,
                  please?
                          i. Or if there is never a blue ink signature, please advise when did Mr Gray
                           personally put /s/ on the PoC, please, if he did so electronically, or if AND
                           when he authorized someone to put /s/ on the POC
   3.    May I have a copy of whatever contract, email, agreement, invoice, document, etc by which
        the Debtor McQ Pl was liable to Mr Gray for the approx $1,626 please? If there is no written
        or electronic document by which the Debtor McQ Pl became liable to Mr Gray for that
        approx $1,626, then how did/is/does the Debtor McQ Pl liable to Mr Gray, please?
   4.    I imagine the legal basis of PoC#25 is contractual i.e McQ Pl agreed to pay. If I am mistaken,
        e.g if there is some other basis, legal, equitable, statutory, or otherwise, might I impose on
        you and Mr Gray to enlighten me please?
   5.    Is Stephanie Mr Gray’s spouse? I see her name is on the credit card statement. Hence my
        interest is piqued
   6.    I think $1,626 related to materials purchased from Tamarack. If I read correct, then
             a. Were the materials all used at the McQ Pl bldg site?
             b. What role, if any, does C & R have to do with ordering or purchasing or using these
                  materials?
                          i. E.g did C & R order these materials, or did Steph/Jim Gray order these
                           materials? If the latter, who role did Steph/Jim Gray personally have to do
                           with the construction project? Somehow I thought the license agreement
                           etc were between McQ Pl and C & R, period? Or am I as usual again
                           mistaken i.e there is some sort of relationship (contractual or otherwise)
                           between McQ Pl and Mr Gray personally?
             c. What role, if any, does Hildreth have to do with ordering or purchasing or using
                  these materials? Who was the person(s) from Hildreth who has knowledge about
                  this transaction? Indeed, who/what is Hildreth, in the context of the project ?

I still have your email to me, authorizing me to reach out to Mr Gray directly. I was about to do so,
but I still don’t know if Brad/Lou on behalf of C & R (I assume they serve C & R and only C & R and
not Mr Gray – do let me know if my assumption is incorrect) are of the same view (i.e I can reach out
to Mr Gray directly, without going thru counsel), and so out of an abundance of caution I thought it
best to reach out to you.

Thank you for the education, and I look forward to hearing from you
Case 19-00507          Doc 213       Filed 07/08/20 Entered 07/08/20 11:06:26   Desc Main
                                     Document      Page 6 of 11




Eric Lam
Member

Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266
Telephone: (319) 896-4018
Fax: (319) 366-1917
Email | Bio
www.spmblaw.com
Please notify me if you receive this confidential email in error.
Case 19-00507         Doc 213         Filed 07/08/20 Entered 07/08/20 11:06:26            Desc Main
                                      Document      Page 7 of 11

From:            Eric Lam
To:              "Thomson, Charles"
Cc:              Eric Langston; Eric Lam
Subject:         RE: McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25
Date:            Tuesday, June 30, 2020 10:26:10 AM
Attachments:     image001.png


Good Morning, Charley. I have rec’d no response from you, re my Jun 3 email to you, set forth below

As I had reported to you recently, the Bank has asked me and Langston to deal with various claims
issues

Anyway, to the extent any FRBP or N D L R requires “meet and greet” attempt to reach voluntary
production and response, may I please hear from you by no later than July 3 2020 noon? If we can’t
reach an agreement re production or response by then, on behalf of the Bank I will file a formal
motion seeking production. As of now (and without waiving any and all right and argument etc), I am
not seeking any deposition/examination, YET, i.e I am trying to be as economical as possible viz let’s
try to get the information and document informally. But I and Bank can’t wait forever, please (it has
been almost a month since my Jun 3 email)

Thank you


From: Eric Lam
Sent: Wednesday, June 3, 2020 12:21 PM
To: 'Thomson, Charles' <cthomson@doall.com>
Subject: McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25

Hi Charley, with respect to PoC #25 asserted by Mr Gray for approx $1,626 and filed electronically
circa 10p 4 7 2020, I have a few inquiries, including:

    1.  Could you confirm you filed that item, electronically, with the Clerk?
    2.  May I have a copy of the PoC WITH Mr Gray’s blue ink signature, please?
            a. Also please advise when did Mr Gray place his blue ink signature on the PoC, if at all,
                please?
                         i. Or if there is never a blue ink signature, please advise when did Mr Gray
                          personally put /s/ on the PoC, please, if he did so electronically, or if AND
                          when he authorized someone to put /s/ on the POC
    3. May I have a copy of whatever contract, email, agreement, invoice, document, etc by which
       the Debtor McQ Pl was liable to Mr Gray for the approx $1,626 please? If there is no written
       or electronic document by which the Debtor McQ Pl became liable to Mr Gray for that
       approx $1,626, then how did/is/does the Debtor McQ Pl liable to Mr Gray, please?
    4. I imagine the legal basis of PoC#25 is contractual i.e McQ Pl agreed to pay. If I am mistaken,
       e.g if there is some other basis, legal, equitable, statutory, or otherwise, might I impose on
       you and Mr Gray to enlighten me please?
    5. Is Stephanie Mr Gray’s spouse? I see her name is on the credit card statement. Hence my
       interest is piqued
Case 19-00507          Doc 213       Filed 07/08/20 Entered 07/08/20 11:06:26              Desc Main
                                     Document      Page 8 of 11

    6.   I think $1,626 related to materials purchased from Tamarack. If I read correct, then
             a. Were the materials all used at the McQ Pl bldg site?
             b. What role, if any, does C & R have to do with ordering or purchasing or using these
                  materials?
                          i. E.g did C & R order these materials, or did Steph/Jim Gray order these
                           materials? If the latter, who role did Steph/Jim Gray personally have to do
                           with the construction project? Somehow I thought the license agreement
                           etc were between McQ Pl and C & R, period? Or am I as usual again
                           mistaken i.e there is some sort of relationship (contractual or otherwise)
                           between McQ Pl and Mr Gray personally?
             c. What role, if any, does Hildreth have to do with ordering or purchasing or using
                  these materials? Who was the person(s) from Hildreth who has knowledge about
                  this transaction? Indeed, who/what is Hildreth, in the context of the project ?

I still have your email to me, authorizing me to reach out to Mr Gray directly. I was about to do so,
but I still don’t know if Brad/Lou on behalf of C & R (I assume they serve C & R and only C & R and
not Mr Gray – do let me know if my assumption is incorrect) are of the same view (i.e I can reach out
to Mr Gray directly, without going thru counsel), and so out of an abundance of caution I thought it
best to reach out to you.

Thank you for the education, and I look forward to hearing from you




Eric Lam
Member

Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266
Telephone: (319) 896-4018
Fax: (319) 366-1917
Email | Bio
www.spmblaw.com
Please notify me if you receive this confidential email in error.
Case 19-00507          Doc 213         Filed 07/08/20 Entered 07/08/20 11:06:26           Desc Main
                                       Document      Page 9 of 11

From:             Thomson, Charles
To:               Eric Lam
Cc:               Eric Langston
Subject:          RE: McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25
Date:             Tuesday, June 30, 2020 11:43:41 AM
Attachments:      image001.png


Hi Eric,

I haven’t forgotten about you (or this). I’ll get back to you shortly.

Charley

From: Eric Lam <elam@simmonsperrine.com>
Sent: Tuesday, June 30, 2020 10:26 AM
To: Thomson, Charles <cthomson@doall.com>
Cc: Eric Langston <elangston@spmblaw.com>; Eric Lam <elam@simmonsperrine.com>
Subject: RE: McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25

Good Morning, Charley. I have rec’d no response from you, re my Jun 3 email to you, set forth below

As I had reported to you recently, the Bank has asked me and Langston to deal with various claims
issues

Anyway, to the extent any FRBP or N D L R requires “meet and greet” attempt to reach voluntary
production and response, may I please hear from you by no later than July 3 2020 noon? If we can’t
reach an agreement re production or response by then, on behalf of the Bank I will file a formal
motion seeking production. As of now (and without waiving any and all right and argument etc), I am
not seeking any deposition/examination, YET, i.e I am trying to be as economical as possible viz let’s
try to get the information and document informally. But I and Bank can’t wait forever, please (it has
been almost a month since my Jun 3 email)

Thank you


From: Eric Lam
Sent: Wednesday, June 3, 2020 12:21 PM
To: 'Thomson, Charles' <cthomson@doall.com>
Subject: McQ Pl Bankr N D Iowa/J Gray Proof of Claim #25

Hi Charley, with respect to PoC #25 asserted by Mr Gray for approx $1,626 and filed electronically
circa 10p 4 7 2020, I have a few inquiries, including:

    1. Could you confirm you filed that item, electronically, with the Clerk?
    2. May I have a copy of the PoC WITH Mr Gray’s blue ink signature, please?
          a. Also please advise when did Mr Gray place his blue ink signature on the PoC, if at all,
             please?
Case 19-00507          Doc 213      Filed 07/08/20 Entered 07/08/20 11:06:26                Desc Main
                                    Document      Page 10 of 11

                           i. Or if there is never a blue ink signature, please advise when did Mr Gray
                            personally put /s/ on the PoC, please, if he did so electronically, or if AND
                            when he authorized someone to put /s/ on the POC
   3.   May I have a copy of whatever contract, email, agreement, invoice, document, etc by which
        the Debtor McQ Pl was liable to Mr Gray for the approx $1,626 please? If there is no written
        or electronic document by which the Debtor McQ Pl became liable to Mr Gray for that approx
        $1,626, then how did/is/does the Debtor McQ Pl liable to Mr Gray, please?
   4.   I imagine the legal basis of PoC#25 is contractual i.e McQ Pl agreed to pay. If I am mistaken,
        e.g if there is some other basis, legal, equitable, statutory, or otherwise, might I impose on
        you and Mr Gray to enlighten me please?
   5.   Is Stephanie Mr Gray’s spouse? I see her name is on the credit card statement. Hence my
        interest is piqued
   6.   I think $1,626 related to materials purchased from Tamarack. If I read correct, then
             a. Were the materials all used at the McQ Pl bldg site?
             b. What role, if any, does C & R have to do with ordering or purchasing or using these
                materials?
                           i. E.g did C & R order these materials, or did Steph/Jim Gray order these
                            materials? If the latter, who role did Steph/Jim Gray personally have to do
                            with the construction project? Somehow I thought the license agreement
                            etc were between McQ Pl and C & R, period? Or am I as usual again
                            mistaken i.e there is some sort of relationship (contractual or otherwise)
                            between McQ Pl and Mr Gray personally?
             c. What role, if any, does Hildreth have to do with ordering or purchasing or using these
                materials? Who was the person(s) from Hildreth who has knowledge about this
                transaction? Indeed, who/what is Hildreth, in the context of the project ?

I still have your email to me, authorizing me to reach out to Mr Gray directly. I was about to do so,
but I still don’t know if Brad/Lou on behalf of C & R (I assume they serve C & R and only C & R and
not Mr Gray – do let me know if my assumption is incorrect) are of the same view (i.e I can reach out
to Mr Gray directly, without going thru counsel), and so out of an abundance of caution I thought it
best to reach out to you.

Thank you for the education, and I look forward to hearing from you




Eric Lam
Member

Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, Iowa 52401-1266
Telephone: (319) 896-4018
Fax: (319) 366-1917
Email | Bio
www.spmblaw.com
 Case 19-00507             Doc 213         Filed 07/08/20 Entered 07/08/20 11:06:26                 Desc Main
                                           Document      Page 11 of 11



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                                            Chapter 7 Bankruptcy
                                                                                    Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                                          ORDER RE MOTION FOR
                     Debtor.                                            PRODUCTION OF DOCUMENTS
                                                                         PURSUANT TO F.R.B.P. 2004
                                                                              (CONTESTED)


         The matter before the Court is a Motion for Production of Documents Pursuant to

F.R.B.P. 2004 filed by First Security Bank & Trust Co. Pursuant to F.R.B.P. 2004 and

Bankr. N.D.L.R. 2004-1, the relief requested in the Motion is granted in its entirety.

Claimant James Gray shall produce the documents as requested by First Security Bank &

Trust Co. in its Motion.

         DATED AND ENTERED:                                                             .




                                                           Thad J. Collins, Chief Bankruptcy Judge
                                                           U.S. Bankruptcy Court, Northern District of Iowa
ORDER PREPARED BY:
Eric W. Lam, AT0004416
Attorney for First Security Bank & Trust Co.
First Security – McQuillen/Pldgs/BA 19-00507 McQuillen - Drafts/Order re 2004 Mtn.070820.1044.ewl




                                                               1
